                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                    CIVIL MINUTES - GENERAL
    Case No.     2:18-cv-10728-R (SK)                                     Date     January 7, 2019
    Title        Byron Leroy Scott v. R. Neuschmid

,
    Present: The Honorable      Steve Kim, U.S. Magistrate Judge
                    Connie Chung                                             n/a
                    Deputy Clerk                                    Court Smart / Recorder

            Attorneys Present for Petitioner:                 Attorneys Present for Respondent:
                     None present                                        None present
    Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE

        In December 2018, Petitioner filed a petition under 28 U.S.C. § 2254, challenging his
1996 life sentence, the constitutionality of California Penal Code § 3951, and his possible
mandatory sex offender registration. (Pet., ECF 1 at 5-6). In 1997, Petitioner was sentenced to
two terms of life without parole as a juvenile offender. (Id. at 2). This is Petitioner’s seventh
apparent federal habeas petition attacking that sentence. (See CACD Case Nos. 5:04-cv-01274,
5:09-cv-02163, 5:10-cv-00492, 5:11-cv-0217, 5:14-cv-02648, 5:16-cv-00483). In fact,
Petitioner has a pending appeal in the Ninth Circuit from this Court’s denial of his last habeas
petition, which also challenged his life sentence. (CA9 Appeal No. 18-55432). As was the case
with most of his other petitions, it “plainly appears” from the current petition that Petitioner
“is not entitled to relief in the district court.” Rule 4 of Rules Governing Section 2254 Cases;
see also L.R. 72-3.2 (Summary Dismissal of Habeas Corpus Petition).

       First, the Petition is impermissibly second or successive. When a petition under § 2254
has been denied on the merits, any later petition attacking the same conviction is considered
second or successive. See McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009). Before filing
a second or successive petition in federal district court, Petitioner must first obtain
authorization from the appropriate U.S. Court of Appeals. See 28 U.S.C. § 2244(b)(3)(A).
Petitioner presents no evidence—and the Court has found none—that he has obtained this
authorization from the Ninth Circuit. Thus, this Court cannot entertain the successive petition.

        Second, even if Petitioner had obtained that authorization, the Court would still lack
jurisdiction under § 2254. A state prisoner is not entitled to relief under § 2254 unless he is
held “in custody in violation of the Constitution or laws or treaties of the United States.” Engle
v. Isaac, 456 U.S. 107, 119 (1982). But Plaintiff’s claim that he is entitled to resentencing
under California Senate Bill No. 394 arises under state, not federal, law. (Pet. at 5-6). See
Williams v. Valenzuela, 2018 WL 2059644, at *2 (C.D. Cal. Mar. 23, 2018) (“Matters relating
to state sentencing law generally are not cognizable on federal habeas review.”); Jones v.
Super. Ct. of L.A., 2016 WL 7638205, at *2 (C.D. Cal. Nov. 17, 2016) (claim that petitioner has
a right to resentencing “is not cognizable . . . because it pertains solely to the state court’s
interpretation of state sentencing law”). His claim that Penal Code § 3051 violates procedural

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                CIVIL MINUTES - GENERAL
 Case No.       2:18-cv-10728-R (SK)                                  Date    January 7, 2019
 Title          Byron Leroy Scott v. R. Neuschmid

due process and equal protection does nothing to remedy this deficiency. (Pet. at 5). Section
3051 provides that the Board of Parole Hearings must provide a youth offender sentenced to
life imprisonment a “meaningful opportunity” to obtain release. At root, Petitioner is
challenging the unfavorable outcome he received under his § 3051 proceeding. That remains a
state law claim not cognizable in federal habeas corpus. Merely invoking the constitutional
provisions of due process and equal protection does not transform that state law claim into a
cognizable federal claim. See Ray v. Netherland, 518 U.S. 152, 163 (1996); Poland v. Stewart,
169 F.3d 573, 584 (9th Cir. 1999). And even if it were construed as a federal claim, it does not
sound in habeas corpus because the best outcome is a parole hearing with the possibility, but
no guarantee, of parole. See Thomas v. Arnold, 2018 WL 279975, at *3 (S.D. Cal. Jan. 3,
2018) (“[C]laim which, if successful, will not necessarily lead to immediate or speedier release
from custody falls outside the ‘core of habeas corpus.’” (citation omitted)). Finally, the Court
has no jurisdiction over Petitioner’s premature challenge to his possible registration as a sex
offender after parole because such a requirement does not satisfy the “in custody” requirement
of § 2254. See Henry v. Lungren, 164 F.3d 1240, 1242 (9th Cir. 1999) (“[T]he registration
requirement is merely a collateral consequence of conviction.”).

         Lastly, even if Petitioner could overcome these jurisdictional obstacles, the Petition
would remain facially untimely by 20 years. Petitioner’s direct appeal was denied in November
1997 (Cal. Ct. App. Case No. E018728), and his conviction became final 90 days later in
February 1998. From that date, Petitioner had one year—by no later than February 1999—to
file a timely federal petition. See 28 U.S.C. § 2244(d)(1)(A). No statutory tolling appears
available because Petitioner did not file his first state petition for collateral review until 2004.
(Cal. Ct. App. Case No. E036159). See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir.
2003) (state petition filed after expiration of federal statute of limitations does not restart new
one-year limitations period). Nor does there appear any basis for equitable tolling or the
delayed commencement of the limitations period under § 2254(d)(1). Finally, none of
Petitioner’s federal petitions could have tolled the statute of limitations. See Duncan v.
Walker, 53 U.S. 167, 181-82 (2001).

       THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before February 7,
2019 why the Court should not dismiss this action for lack of jurisdiction and, in any event,
untimeliness. If Petitioner no longer wishes to pursue this action, he may
voluntarily dismiss the action under Federal Rule of Civil Procedure 41(a) by
filing a “Notice of Voluntary Dismissal.” The Clerk is directed to provide Petitioner with
a Notice of Voluntary Dismissal Form CV009. If Petitioner does not file a notice of
voluntary dismissal or timely response to this Order to Show Cause, the Court
may also recommend involuntary dismissal of the Petition for failure to
prosecute and/or obey court orders. See Fed. R. Civ. P 41(b); L.R. 41-1.




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                               Page 2 of 2
